TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00165-CV


Siemens Corporation, Siemens Aktiengesellschaft, and Efficient Networks, Inc., Appellants
// Brice Bartek, James Pickering, and Russell Young, Cross-Appellants

v.

Brice Bartek, James Pickering, and Russell Young, Appellees // Siemens Corporation,
Siemens Aktiengesellschaft, and Efficient Networks, Inc., Cross-Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-04-001814, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	The parties have filed a joint motion informing this Court that they have settled their
dispute.  They ask this Court to set aside the trial court's judgment and remand the cause for entry
of orders pursuant to their settlement.  We grant the motion and set aside the trial court's judgment. 
See Tex. R. App. P. 42.1(a)(2)(B).  We further grant the motion to expedite the issuance of our
mandate.  See Tex. R. App. P. 18.1(c).  The cause is remanded to the trial court for entry of orders
effectuating the parties' settlement.  See Tex. R. App. P. 42.1(a)(2)(B).

					___________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Vacated and remanded
Filed:   June 1, 2007